Citation Nr: 1213375	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-38 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and anxiety.

2. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot condition (claimed as flat feet).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from May 1966 to December 1968, and in the Coast Guard from September 1977 to September 1983, with additional duty in the Coast Guard Reserve.           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, denying entitlement to the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

Through an August 2010 VA Form 9 (Substantive Appeal) the Veteran checked       the appropriate designation for requesting a Travel Board hearing, a proceeding in which a Veterans Law Judge (VLJ) of the Board conducts a hearing located at          the RO. Thereafter, in September 2011, the Veteran completed documentation indicating that he would prefer a hearing by videoconference, with the Veteran's testimony from the RO transmitted to a VLJ sitting in Washington, D.C. 

Thus far, there are no measures which have been undertaken to effectuate the Veteran's hearing request. As scheduling of videoconference hearings is a matter within the province of the RO, the instant case must be remanded for this purpose. See 38 C.F.R. § 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


